Malone, J. (dissenting).
By summarily ruling that all holders of B-2 tourist visas cannot, as a matter of law, maintain primary residences in New York City rent-stabilized apartments, the majority erroneously equates domicile with primary residence. The *192flaw in this reasoning lies in part in the majority’s. borrowing the Immigration and Nationality Act’s definition of “residence,” which clearly denominates an affiliation with an entire nation but was not intended by Congress to denote a connection with a particular unit. Use of the term “residence” in immigration law is analogous to the concept of domicile or citizenship; as applied domestically, it refers not to any particular dwelling but to the United States as a whole (hence, the term “resident alien”). An alien’s “permánent residence” in this or another country that the alien has “no intention of abandoning” is a reference to citizenship or domicile, not to any particular place of abode (see e.g. Lovell v Immigration & Naturalization Serv., 52 F3d 458, 461 [2d Cir 1995] [“residence of long duration in this country” as a factor]). In contrast, the term “primary residence” has not been statutorily defined, leaving the interpretation of the use of that term (see NY City Rent and Eviction Regulations [9 NYCRR] § 2200.2 [f] [18]) to the courts (see Berwick Land Corp. v Mucelli, 249 AD2d 18, 18 [1998] [“ongoing, substantial, physical nexus with the controlled premises for actual living purposes”]).
Also misplaced is the majority’s reliance on the'tenant’s “temporary visitor” status in the United States as a complete bar to compliance with the primary residence requirement under the rent regulation law. The tenant’s immigration status conclusively establishes only that she is domiciled in the United Kingdom, which is undisputed. Under federal law, domicile, defined as “where a person has ‘h[er] true fixed home and principal establishment, and to which, whenever [s]he is absent, [s]he has the intention of returning,’ ” determines citizenship (Linardos v Fortuna, 157 F3d 945, 948 [2d Cir 1998] [citation omitted]). While domicile and residence have been “frequently used, even in our statutes, as if they had the same meaning, . . . they are not identical terms, for a person may have two places of residence . . . but only one domicile” (Matter of Newcomb, 192 NY 238, 250 [1908]).
In contrast, whether a rent-stabilized apartment is utilized as a primary residence is a question of fact requiring the tenant to demonstrate “an ongoing, substantial, physical nexus with the controlled premises for actual living purposes—which can be demonstrated by objective, empirical evidence” (Emay Props. Corp. v Norton, 136 Misc 2d 127, 129 [App Term 1987]). In focusing on the tenant’s immigration status, the majority attempts to limit rent-stabilized apartments to domiciled residents of New York City. However, there is no such require*193ment under existing state law. Further, while recognizing the general principle that “[n]o single factor is determinative of the issue of primary residence” (quoting Chelsmore Apts. v Garcia, 189 Misc 2d 542, 544 [2001]), the majority, by basing its conclusion on the tenant’s immigration status, ignores it.
While a tourist B-2 visa indicates that the duration of an alien’s stay in this country is intended to be “temporary,” the availability of extensions (8 CFR 214.2 [b] [1]), the possibility of adjustment of immigration status to a student F-l visa (see e.g. Lhanzom v Gonzales, 430 F3d 833, 836 [7th Cir 2005]), asylum (see e.g. Pavlova v Immigration & Naturalization Serv., 441 F3d 82 [2d Cir 2006] and even the grant of temporary employment privileges (see e.g. Urban v Immigration & Naturalization Serv., 123 F3d 644, 646 [2d Cir 1997]) can result in a protracted stay in the United States. Since a rent-stabilized lease is available for a period of one year, a foreign national who arrives on a tourist visa and applies for asylum, matriculates at a local college or simply obtains one or more extensions of the B-2 tourist visa is not precluded, merely by the duration of the initial permissible stay in the United States, from establishing primary residence for the duration of the lease. In short, the prospective tenant need only show that the premises will be maintained as a primary residence for the duration of the rent-stabilized lease, whether it is for one, two or three years. While this tenant’s B-2 tourist visa requires her to maintain a domicile outside the United States, it does not disqualify her from maintaining a primary residence here. Thus, the bare fact that a prospective tenant holds a tourist visa is not dispositive of primary residence and is but one factor in determining primary residence (cf. Sommer v Ann Turkel, Inc., 137 Misc 2d 7, 10 [App Term 1987], lv denied 1988 NY App Div LEXIS 65).
As this appeal comes before us upon the landlord’s motion for summary judgment based on the erroneous premise that domicile and primary residence are synonymous, a pure question of law is presented. As such, whether this defendant will be able to amass sufficient proof to demonstrate the requisite nexus to the premises to establish primary residence (cf. Glenbriar Co. v Lipsman, 5 NY3d 388, 393 [2005]) is not before us and must await a decision by the trier of fact after appropriate discovery, if necessary (New York Univ. v Farkas, 121 Misc 2d 643 [1983]). In any event, Supreme Court appropriately regarded the tenant’s immigration status as simply one factor to be considered along with all other attendant facts and circumstances, *194and properly denied plaintiff landlord’s application for summary judgment. By its very definition, a person’s “primary residence” may change over time, and a determination as to such person’s primary residence as of one lease period and one point in time ought not to be binding as to whether that person occupies that place as a “primary residence” during a later lease period. The fact that the tenant did not file state income taxes in 2002 or 2003, or that she was in New York only 14 of the first 120 days of 2003, is irrelevant to the question of whether she occupied the subject apartment as her primary residence in 2004 and 2005, since, as the majority correctly states, the subject lease relates to a one-year term ending on February 28, 2005. Accordingly, the order should be affirmed.
Marlow and McGuire, JJ., concur with Sullivan, J.; Tom, J.P., and Malone, J., dissent in a separate opinion by Malone, J.
Order, Supreme Court, New York County, entered October 12, 2005, reversed, on the law, without costs or disbursements, plaintiffs motion for summary judgment granted to the extent of awarding it summary judgment on its ejectment cause of action, the affirmative defenses stricken, the second, third and fourth counterclaims dismissed, and the matter remanded to determine plaintiffs entitlement to attorney’s fees, and upon such a demonstration, for an inquest to determine the amounts due plaintiff therefor and for use and occupancy.